DETAILED ACTION
This action is responsive to the amendment filed 8/29/22.
Claims 1, 3-5, 8-9, 11-14 and 16-17 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US 20090018539).
Regarding claim 1, Cosmescu teaches an electrode extending from a distal end of the body adjacent to an inlet (Fig. 8, electrode 406 adjacent  exhaust opening 424); a body having a longitudinal axis (Fig. 8, ESU pencil 402 having a longitudinal axis), the body comprising a hollow passageway extending through the longitudinal axis (Par. 30, ‘smoke and debris from cutting and coagulation are sucked into the exhaust opening 424 […] through the smoke evacuation shroud attachment 410, swivel device 10, and vacuum tube 30, to a vacuum canister (not shown)’) from an inlet (Fig. 8, exhaust opening 424) to a port (Fig. 8, fixed member 52), the port comprising a first slot located on an inner wall of the hollow passageway (Fig. 6, the first slot can be considered the space within fixed member 52 which receives the second end 60 of rotating member 58); a first button disposed on the body spaced relative to the inlet, the first button operable to control a current flow to the electrode (Fig. 8 and par. 20, ‘the surgeon then uses hand switch 404 to send radio frequency energy to the ESU pencil's 402 electrode 406’); and a swivel portion comprising a swivel (Fig. 5, rotating member 58) and a hose connector (Figs. 5 and 8, pivoting member 70 connected to vacuum tube 30), the swivel comprising a first projection (Fig. 6, rotating member 58 increases in diameter towards end 60 which can be considered the ‘first projection’) located at a first opening (Fig. 6, opening of rotating member 58 at end 60) and second slot (Fig. 6, rotating member 58 comprising a sphere shaped slot at end 62 for receiving pivoting member 70) located at a second opening (Fig. 6, opening at end 62 of rotating member 58), the first projection operable to interface with the first slot, wherein the swivel is rotatably moveably coupled to the port (Figs. 5-6, interface between rotating member 58 and fixed member 52), the second slot located on an inner wall of the swivel (Fig. 6, the second slot can be considered the space along the inner wall of swivel 58 at the second end 62 which receives pivoting member 70), the hose connector comprising a second projection (Fig. 6, first end 72 of pivoting member 70 can be considered the second projection) and an outlet (Fig. 6, second end 74 of pivoting member 70), the swivel portion having a second hollow passageway fluidly coupled to the hollow passageway extending from the port to the outlet (Fig. 6, hollow passage of rotating member 58 coupled to fixed member 52), wherein the swivel is operable to rotate around the longitudinal axis relative to the body (Par. 26, ‘Second end 56 of fixed member 52 is friction fit around first end 60 of rotating member 58 such that rotating member 58 is capable of rotating within fixed member 52’), and wherein the second projection is operable to interface with the second slot such that an angle between the longitudinal axis of the body and a longitudinal axis of the hose connector is between 0 degrees to an angle greater than 0 degrees (Fig. 5, shows pivot member 70 interfacing with swivel member 58 such that the longitudinal axes of the pivot member 70 and swivel member 58 are angled at 0 degrees relative to each other; further par. 26  teaches that pivot member 70 is rotatable within swivel member 58 to be angled relative to the longitudinal axis of swivel member 58), and wherein the hose connector is operable to rotate independent of the body and the swivel, and wherein rotation of the hose connector independent of the body and swivel causes the hose connector to rotate at an angle from zero degrees to the angle greater than 0 degrees of the body (Par. 26, ‘first end 72 of pivoting member 70 also comprises an open-ended hollow half sphere shape, or cup like shape, which is friction fit within an interior of the cup like shape of first end 60 of rotating member 58 thereby allowing pivoting member 70 to pivot within rotating member 58’).
Cosmescu fails to teach wherein the second projection is operable to interface with the second slot such that an angle between the longitudinal axis of the body and a longitudinal axis of the hose connector is up to 45 degrees, and wherein the hose connector is operable to rotate independent of the body and the swivel at an angle up to between 45 degrees and 90 degrees relative to the longitudinal axis of the body.
It is the examiner’s position, however, given that Cosmescu already teaches a pivot member 70 configured to interface and rotate within an angle range relative to the longitudinal axis of the swivel member 58, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize this range of rotation to the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further such a modification is seen to satisfy both limitations related to the interface angle range and rotational angle range. 
Regarding claim 8, Cosmescu teaches a body having a longitudinal axis (Fig. 8, ESU pencil 402 having a longitudinal axis), the body comprising a hollow passageway extending through the longitudinal axis (Par. 30, ‘smoke and debris from cutting and coagulation are sucked into the exhaust opening 424 […] through the smoke evacuation shroud attachment 410, swivel device 10, and vacuum tube 30, to a vacuum canister (not shown)’) from an inlet at a distal end (Fig. 8, exhaust opening 424) to a port at a proximal end (Fig. 8, fixed member 52); an electrode extending from the distal end of the body adjacent to the inlet (Fig. 8, electrode 406 adjacent to nozzle 424); and a first button disposed on the body spaced relative to the inlet, the first button operable to control a current flow to the electrode (Fig. 8 and par. 20, ‘the surgeon then uses hand switch 404 to send radio frequency energy to the ESU pencil's 402 electrode 406’); and a swivel portion moveably coupled to the port (Fig. 5, swivel device 50), the swivel portion having a second hollow passageway fluidly coupled to the hollow passageway extending from the port to an outlet (Fig. 6, hollow passage of rotating member 58 coupled to fixed member 52), wherein the swivel portion comprises a first swivel element (Fig. 5, rotating member 58) and a second swivel element (Fig. 5, pivoting member 70), the first swivel element operable to rotate around the longitudinal axis relative to the body (Par. 26, ‘Second end 56 of fixed member 52 is friction fit around first end 60 of rotating member 58 such that rotating member 58 is capable of rotating within fixed member 52’), wherein an interface between the first swivel element and the second swivel element are such that an angle between the longitudinal axis of the body and a longitudinal axis of the hose connector is between 0 and 45 degrees (Cosmescu has previously been modified to optimized the angle at which pivot member 70 is capable of interfacing with swivel 58 to within the claimed range), the second swivel element operable to rotate relative to the first swivel element and the body (Par. 26, ‘first end 72 of pivoting member 70 also comprises an open-ended hollow half sphere shape, or cup like shape, which is friction fit within an interior of the cup like shape of first end 60 of rotating member 58 thereby allowing pivoting member 70 to pivot within rotating member 58’),  wherein rotation of the second swivel element independent of the body and the first swivel element causes the second swivel element to rotate at an angle from 0 degrees to between 45 degrees and 90 degrees relative to the longitudinal axis of the body (Cosmescu has previously been modified to optimize the range of rotation of pivot member 70 relative to rotating member 58 to be within the claimed range). 
Regarding claim 13, Cosmescu, as modified, teaches (a) providing a body having a longitudinal axis (Fig. 8, ESU pencil 402 having a longitudinal axis), the body comprising a hollow passageway extending through the longitudinal axis (Par. 30, ‘smoke and debris from cutting and coagulation are sucked into the exhaust opening 424 […] through the smoke evacuation shroud attachment 410, swivel device 10, and vacuum tube 30, to a vacuum canister (not shown)’)  from an inlet  at a distal end  (Fig. 8, exhaust opening 424) to a port at a proximal end (Fig. 8, fixed member 52); (b) providing an electrode extending from the distal end of the body adjacent to the inlet (Fig. 8, electrode 406 adjacent to nozzle 424); (c) providing a first button disposed on the body spaced relative to the inlet, the first button operable to control a current flow to the electrode (Fig. 8 and par. 20, ‘the surgeon then uses hand switch 404 to send radio frequency energy to the ESU pencil's 402 electrode 406’); and (d) providing a swivel portion moveably coupled to the port (Fig. 5, swivel device 50), the swivel portion having a second hollow passageway fluidly coupled to the hollow passageway extending from the port to an outlet (Fig. 6, hollow passage of rotating member 58 coupled to fixed member 52), wherein the swivel portion comprises a first swivel element (Fig. 5, rotating member 58) and a second swivel element (Fig. 5, pivoting member 70), the first swivel element operable to rotate around the longitudinal axis relative to the body (Par. 26, ‘Second end 56 of fixed member 52 is friction fit around first end 60 of rotating member 58 such that rotating member 58 is capable of rotating within fixed member 52’), wherein an interface between the first swivel element and the second swivel element are such that an angle between the longitudinal axis of the body and a longitudinal axis of the hose connector is between 0 degrees and 45 degrees (Cosmescu has previously been modified to optimized the angle at which pivot member 70 is capable of interfacing with swivel 58 to within the claimed range), the second swivel element operable to rotate relative to the first swivel element and the body (Par. 26, ‘first end 72 of pivoting member 70 also comprises an open-ended hollow half sphere shape, or cup like shape, which is friction fit within an interior of the cup like shape of first end 60 of rotating member 58 thereby allowing pivoting member 70 to pivot within rotating member 58’), wherein rotation of the second swivel element independent of the body and the first swivel element causes the second swivel element to rotate at an angle from 0 degrees to between 45 degrees and 90 degrees relative to the longitudinal axis of the body (Cosmescu has previously been  modified to optimize the range of pivoting of pivot member 70 relative to swivel member 58 to within the claimed range).
Regarding claim 3, Cosmescu, as modified, further teaches wherein the outlet is operable to be removeably attached to a vacuum tube and a vacuum (Par. 30, ‘before beginning a surgical procedure, the second end 22 of rotating member 18 is connected to the vacuum tube 30 which is connected to a vacuum source’).
Regarding claims 9 and 14, Cosmescu, as modified, fails to teach wherein the first swivel element comprises a curved portion angled between 45 degrees and 90 degrees relative to the longitudinal axis.
However, Cosmescu also teaches a separate embodiment that includes a first swivel element which comprises a curved portion angled between 45 degrees and 90 degrees relative to the longitudinal axis (Par. 7, ‘The angled portion of the rotating member may form approximately a 45 degree angle’ and figs. 1-2, rotating member 18 and).
In view of this alternate embodiment of Cosmescu, it would have been obvious to one ordinary skill in the art to modify Cosmescu as illustrated in the embodiment of fig. 6 by providing a curved rotational member, as shown in the embodiment of figs. 1-2, in order to direct the pivot member 70 in a downwards orientation to facilitate connection of pivot member 70 with a vacuum tube. 
Regarding claim 11, Cosmescu, as modified, further teaches wherein the outlet is operable to be removeably attached to a vacuum tube and a vacuum (Par. 30, ‘before beginning a surgical procedure, the second end 22 of rotating member 18 is connected to the vacuum tube 30 which is connected to a vacuum source’), and wherein the body with the hollow passageway and the swivel portion with the second hollow passageway with the vacuum and vacuum tube are operable to evacuate surgical smoke from a cavity there through (Par. 30, ‘smoke and debris from cutting and coagulation are sucked into the exhaust opening 424 […] through the smoke evacuation shroud attachment 410, swivel device 10, and vacuum tube 30, to a vacuum canister (not shown)’).
Regarding claim 16, Cosmescu further teaches wherein the outlet is operable to be removeably attached to a vacuum tube and a vacuum (Par. 28, ‘swivel device 50 may also be coupled to a vacuum tube as shown in FIG. 8 to evacuate smoke from the surgical site’; par. 30, ‘before beginning a surgical procedure, the second end 22 of rotating member 18 is connected to the vacuum tube 30 which is connected to a vacuum source’).
Claims 4-5, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu in view of Johnson et al. (US 4911159, “Johnson”).
Regarding claims 4-5, 12 and 17, Cosmescu teaches an electrosurgical device which comprises at least two power settings for coagulation and cutting respectively (Par. 30, ‘ESU pencil's 402 electrode 406, for cutting and coagulation’), and at least one button spaced relative to inlet for controlling power delivered to the electrode (Fig. 4 and par. 30, ‘the surgeon then uses hand switch 404 to send radio frequency energy to the ESU pencil's 402 electrode 406’), but fails to teach a second button on the body spaced relative to the inlet, the second button operable to control a current flow to the electrode, wherein a first button is operable to activate the electrode at a first power level, the second electrode is operable to activate the electrode at a second power level, and wherein the first power level is different from the second power level. 
Johnson teaches an analogous electrosurgical device (Abstract), which comprises at least two power settings for coagulation and cutting respectively, comprising a first button and a second button on the body spaced relative to the inlet (Fig. 3, buttons 47, 48), wherein a first button is operable to activate the electrode at a first power level (Fig. 3, button 47), the second electrode is operable to activate the electrode at a second power level (Fig. 3, button 48), and wherein the first power level is different from the second power level (Col. 6, line 13-16, ‘Switch buttons 47 and 48 operate contacts 49 and 50 to connect either the cutting frequency or the coagulation frequency from electric lead 15 (and high frequency generator 11) to contact 46’).
Since both Cosmescu and Johnson provide different user interface configurations for delivering one of either cutting or coagulation energy to the electrode tip, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known user interface configuration for the other in order to achieve the predictable result of a user interface configuration for delivering one of either cutting or coagulation energy to an electrode tip. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
Applicant argues that ‘rotation of the pivoting member 70 around the house connector doesn’t offset, angle, or cause to offset the pivoting member 70 with respect to the body axis’.
With respect to applicant’s argument that pivoting member 70 of Cosmescu simply rotates around the body axis but does not angle pivoting member 70 with respect to the body axis, the examiner disagrees and maintains that applicant is advancing an incorrect interpretation of Cosmescu. For instance, fig. 6 of Cosmescu clearly indicates the direction of movement of pivoting member 70 relative to the body axis with arrows pointing in directions perpendicular to the body axis. In the examiner’s opinion, this is an indication that the disclosed ‘pivoting’ isn’t simply a rotation of the pivoting member about the body axis, but is rather an illustration of the capability of the pivoting member to be angled relative to the body axis. This interpretation is corroborated by par. 26 of Cosmescu which states, ‘In addition, first end 72 of pivoting member 70 also comprises an open-ended hollow half sphere shape, or cup like shape, which is friction fit within an interior of the cup like shape of first end 60 of rotating member 58 thereby allowing pivoting member 70 to pivot within rotating member 58 at least in a vertical up and down direction as indicated by arrow Y.’  Therefore, a review of par. 26 and fig. 6 provide an unambiguous teaching that pivoting member 70 is configured to be rotated at an angle relative to the longitudinal axis of fixed member 52 and rotating member 58 and therefore the longitudinal axis of ESU pencil 402.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794